Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pickett in US20170125650 in view of Dubrow in US20120113672 and further in view of O’Neill in US20080055881 as evidenced by API Optics.

Regarding Claim 16 and 26:  Pickett teaches the creation of backlight unit for liquid crystal displays (LCD) (See Abstract, Paragraph 55).  Pickett teaches the creation of LED’s (devices; see claim 26) for use in such a panel by providing a blue-emitting diode (LED light source) with a red emitting phosphor K2SiF6:Mn4+ (Mn doped KSF phosphor according to Formula 1) (See Paragraph 9-11) and a green emitting quantum dot (See Paragraph 35).  Pickett teaches that the quantum dot may be chosen from various quantum dot materials as they are known in the prior art (See Paragraph 38).   The red and green emitting phosphors are dispersed throughout and incorporated into polymeric beads or polymeric films (host matrix) (See Paragraph 38-53; See Figures 5-12).  Pickett teaches that the polymer films or beads may be in terms of a remote phosphor package (See Paragraph 51-53 and Figures 10-12).  As can be seen in all Figures 5-12, the phosphor materials are radiationally coupled to the diode as the materials are maintained in the beam path of the diode.

Pickett teaches the use of green emitting quantum dots but is silent regarding the details of the quantum dots.

However, Dubrow teaches the use of quantum dots in terms of the composition, structure and creation of quantum dots for an LCD device, particularly to the backlight unit of such a device (BLU, see paragraph 6).   Dubrow teaches that quantum dots used in such a device may contain a variety of compositions including cores/shell structures such as CdSe/ZnS, InP/ZnS, PbSe/PbS amongst others (See Paragraph 97-98).  Dubrow also teaches that the surface of the quantum dot may be coated with organic groups (ligands) in order to passivate dangling bonds and reactive sites present on the particle surface, which prevents the aggregation of the quantum dots (See Paragraph 102-103).  Dubrow teaches that the quantum dots used  have a quantum efficiency of greater than 90% and are capable of emitting green light (See Paragraph 100-101).   Those of ordinary skill in the art would have found it obvious to apply any of the compositions taught by Dubrow in the device of Picket.  Those of ordinary skill would have been motivated to provide quantum dots known in the art of creating LCD backlights in order to provide for a suitable display.  Dubrow specifically teaches quantum dot compositions including PbSe/PbS having the claimed quantum efficiency and emission wavelength that are known for such an endeavour.  The references are highly combinable as both are drawn to the creation of backlight units containing quantum dots.  Pickett in view of Dubrow teaches the use of such a backlight unit wherein the backlight is used in conjunction with an LCD panel. 

Pickett is silent regarding the construction of such a device and its components (or absence of components).

However, the creation and architecture of direct-lit LCD panels are known within the art and is taught by O’Neill.  O’Neill shows the architecture of direct-lit panels in Figures 4.  O’Neill teaches improvements in the diffusion plate used in such a device, as the diffusion plate (Item 34 in Figure 2 and 58 in Figure 4) includes phases having differing refractive indices that cause for reflection and diffusion of the light such that bright spots do not occur.  The structure of O’Neill further includes an LCD panel (items 12 or 52).  O’Neill teaches that the backlight of their teachings may optionally include brightness enhancement films such as Vikuiti films in order to reflect oblique light to the backlight such that it may align with the axis of the device (See Paragraph 36 and Figure 1). The evidentiary document to API Optics sets forth that these 3m Brightness Enhancement Films when used in conjunction with one another are able to increase brightness by over 100%, thus meeting the claim limitation of a double brightness reflective film.  These films are between the panel and the phosphor package as is shown in the figures. These optional layers are shown in Figure 1 as items 26 and 24.    It would have been obvious to create a back-lit module according to O’Neill’s Figure 4 as the creation of such a structure (direct-lit) is a means for providing the backlight according to Pickett.  Those of ordinary skill in the art would have been motivated to create the direct-lit structure of O’Neill as it has improved diffusivity and better bulb-hiding characteristics (See Abstract).  Furthermore, those of ordinary skill in the art would be motivated to look to teachings such as O’Neill in order to create such a device as Pickett discloses the use of such a device but does not teach its architecture.  In such a device, it would have been obvious to use the LED’s including the green quantum dots and red KSF phosphor of Pickett in view of Dubrow as feature number 32 as shown in Figure 4 of O’Neill, which is in the absence (lacks) of a light guide panel.

Regarding Claim 17:  Pickett in view of O’Neill teach that the backlight may be used in a direct lit backlight unit configuration (illuminated from the back of the panel).  O’Neill shows such a device in Figure 4.

Regarding Claim 18:  Pickett teaches that the light emitted by the LED light source (LED chip in figure) travels through a first and/or second resin material disposed in the cup and travels through the upper enclosure of the cup before being incident on the phosphor package (See Figure 10-12).  As this is the case, the light travels through one or more media external to said package to radiationally couple the LED light source to the remote phosphor package.

Regarding Claim 19:  Pickett in view of O’Neill teach that when the configuration of the device is in a direct-lit architecture, the LED light source is directly arranged to provide light to a diffuser plate (See Figure 4, Item 58).  O’Neill teaches that the diffuser is configured on the LEDs to provide light to the plate.  In the Figures of O’Neill Item 13 refers to the user or the upper surface of the LCD panel.  The light from the LED (Item 32) must travel through the diffuser to get to the user (Item 13).  The diffuse reflector (Item 58) meets the claim limitation “diffuser plate” as it provides light diffusion (bulb hiding ability) and is of a plate-like geometry (See Figure 4).  

Regarding Claim 20:  O’Neill teaches that the diffuser plate as is described above may be used such that its surfaces are exposed to air or may be coated with a film or plate through lamination.  O’Neill teaches that such a lamination or film can be used on the upper surface of the diffuser plate and may be a secondary diffuser (See Figure 4, Item 62; See Paragraph 41).  Thus the diffuser plate, item 58, may support a diffuser film, item 62.

Regarding Claim 21 and 27:  Pickett teaches the use of K2SiF6:Mn4+ (See Paragraph 11).

Regarding Claim 22 and 28:  Pickett teaches the use of quantum dots such as CdSe and InP (See Paragraph 8).  Dubrow also teaches the use of CdSe and InP quantum dots in such a device (See Paragraph 97-98).  

Regarding Claim 23-25, and 29-31:  O’Neill teaches that LCD displays and by extension the backlights used with them can be used in a variety of electronic device displays, including mobile devices such as laptops, notebooks, PDAs, phones, and MP3 players (See Paragraph 3).  

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 9/8/22, with respect to the rejection(s) of claim(s) 16-31 under USC 103 over Pickett, Naasani and Oneill have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pickett, Dubrow and Oneill.  The newly cited reference to Dubrow teaches quantum dot containing BLU, wherein Dubrow generally teaches the composition of suitable quantum dots, which include PbSe/PbS, and further teaches that the quantum efficiency of the quantum dots should be greater than 90%.  Thus Pickett in view of Dubrow and Oneill teach all of the limitations of the amended claim.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Hoban/Primary Examiner, Art Unit 1734